Atkinson, J.
The bill of exceptions in this ease does not purport to assign error upon any final judgment, or upon any judgment granted at any hearing involving the grant or refusal of an interlocutory injunction. The assignment of error is merely upon what is termed in the bill of exceptions “an ex parte order revoking the restraining order in said cause.” Being of such character, the-order was not subject to review by “fast writ of, error.” Watterson v. Stubbs, 135 Ga. 368 (69 S. E. 487).

Writ of error dismissed.


All the Justices concur, except Fish, O. J., absent.